DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-8, 10, 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-8 recites the limitation "the generating" in line 4 (claim 7). There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claims 7 and 8 each depend, recites “configure a digital embodiment” (line 12) and “render…the digital embodiment” (line 15), but does not mention a “generation” step with regards to the digital embodiment. For examination purposes, “perform the generating” and “provide the generated digital embodiment” is interpreted as “perform the configuring” and “provide the configured digital embodiment” of line 12 of claim 1. 
Claim 10 recites the limitation "the particular health attribute" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 10 depends, recites “a plurality of health attributes” (line 14), but does not specify a “particular health attribute.” Which health attribute of the “plurality of health attributes” is the “particular health attribute” referring to? Claim 9 recites “a particular health attribute” in line 4. For examination purposes, claim 10 is being interpreted as being dependent upon claim 9. 
Claim 24 recites the limitation "the interactive digital embodiment of the patient" in line 6. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 10 depends, recites “a digital embodiment of the patient” (line 12), but does not specify the “digital embodiment” being “interactive.” For examination purposes, "the interactive digital embodiment of the patient" is being interpreted as: “the digital embodiment of the patient.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites: “wherein the computing device is associated with the patient, and wherein the instructions, when executed by the at least one processor, cause the computing platform to: perform the generating based on one or more of a sub-plurality of the plurality of patient features, and a sub-plurality of the plurality of health attributes; and provide the generated digital embodiment to the computing device associated with the patient.” However, independent claim 1, upon which claim 7 depends, already recites: “render, via a graphical user interface of a computing device, the digital embodiment of the patient,” which means the computing device is already associated with the patient by rendering the digital embodiment of the patient. Furthermore, independent claim 1, upon which claim 7 depends, already recites: “configure a digital embodiment of the patient to: display the plurality of patient features, and display information associated with the plurality of health attributes,” which means the digital embodiment is already based on the plurality of patient features and the plurality of health attributes. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a computing platform which is within the four statutory categories (i.e., machine). Claim 25 is drawn to a method which is within the four statutory categories (i.e., method). Claim 25 is drawn to one or more non-transitory computer-readable media which is within the four statutory categories (i.e., manufacture).
Independent claim 1 (which is representative of independent claims 25, 26) recites retrieve…an…health record associated with a patient; extract, from the electronic health record, data indicative of a plurality of patient features indicative of one or more of a physical feature or a mental state associated with the patient; and a plurality of health attributes of the patient; configure a…embodiment of the patient to: display the plurality of patient features, and display information associated with the plurality of health attributes; render…the digital embodiment of the patient.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computing platform,” the claim encompasses rules or instructions to analyze, organize, and presenting patient data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computing platform having a processor, communication interface, memory; medical repository; computing device with graphical user interface) to perform the abstract idea. Claim 25 recites additional elements (i.e., computing platform having a processor, communication interface, memory; medical repository; computing device with graphical user interface) to perform the abstract idea. Claim 26 recites additional elements (i.e., computing platform having a processor, communication interface, memory, non-transitory computer-readable media; medical repository; computing device with graphical user interface) to perform the abstract idea. Looking to the specifications, a computing platform having a processor, communication interface, memory, non-transitory computer-readable media and computing device with graphical user interface is described at a high level of generality (¶ 0050-0058; ¶ 0153-0154), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the medical repository and computing device with graphical user interface only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing platform having a processor, communication interface, memory, non-transitory computer-readable media) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “retrieve, via the communication interface and from a medical repository, an electronic health record associated with a patient” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu") (Sahu: ¶ 0037; ¶ 0076-0077; ¶ 0105) and Bessette (U.S. Patent App. Pub. No. US 2018/0122517 A1) (Bessette: ¶ 0042), receiving data from a database is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-24 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-24 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 21, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu").
Regarding claim 1, Sahu teaches a computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Sahu: figure 1; ¶ 0056) to: 
retrieve, via the communication interface and from a medical repository, an electronic health record associated with a patient (Sahu: ¶ 0037; ¶ 0076-0077; ¶ 0105, i.e., “data can be provided from a plurality of sources via the communication interface 110”); 
extract, from the electronic health record, data (Sahu: ¶ 0038; ¶ 0077, i.e., “Data input to the digital twin 230 is processed by the processor 130 to normalize the information and provide governance and/or management rules, criteria, etc., to the information”; ¶ 0086, i.e., “Selection of a mode via the selector 530 triggers filtering and display of medical data, events, exams, indicators, etc., associated with that particular viewer mode. Such selection triggers a change in the virtual representation of the patient's anatomy, rotor data, medical data displayed, etc. Thus, based on disease type, system, etc., the mode selector 530 can enable an AI model to filter available health data to display, process, enable interaction with, etc., only a subset of the data relating to the condition(s) associated with the mode/filter via the visual representation 510 and its indicators 520-528”; ¶ 0105) indicative of: 
a plurality of patient features indicative of one or more of a physical feature (Sahu: ¶ 0085, i.e., Examiner interprets the “indicators 520-528 corresponding to patient health data, events, reminders, alerts, etc.” as the claimed patient features because they indicate information relating to a specific part “of the patient's anatomy”) or a mental state associated with the patient; and 
a plurality of health attributes of the patient (Sahu: ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500. For example, each segment 541-549 of the rotor 540 provides one or more symptoms, diagnosis, report, medication, etc., at a particular time and/or duration”); 
configure a digital embodiment of the patient to: 
display the plurality of patient features (Sahu: figure 5; ¶ 0085, i.e., “visual representation (also referred to as a graphical representation) 510 of the patient's anatomy including one or more indicators 520-528”), and 
display information associated with the plurality of health attributes (Sahu: figure 5; ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500”); 
render, via a graphical user interface of a computing device, the digital embodiment of the patient (Sahu: ¶ 0085; ¶ 0108, i.e., “The interface 500, 700 can be displayed for interaction on a computer monitor, smart phone, tablet computer, laptop computer, television, projector, etc.”).
Regarding claim 2, Sahu teaches the computing platform of claim 1, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
detect an interaction of the patient with a medical provider (Sahu: ¶ 0033, i.e., “A patient electronic medical record (EMR), electronic health record (EHR), and/or other record include a medical history for a patient and include data…Types of data can include…medical visit (e.g., hospital, office, clinic, etc.)…caregiver encounter”); and 
apply a timestamp to the digital embodiment of the patient, wherein the timestamp is indicative of a time of the interaction (Sahu: figure 5, i.e., each entry or record 541-549 is associated with a “Time”; ¶ 0033, i.e., “A patient electronic medical record (EMR), electronic health record (EHR), and/or other record include a medical history for a patient and include data with time stamps (or times and dates at which data was collected or entered)”; ¶ 0036; ¶ 0087).
Regarding claim 3, Sahu teaches the computing platform of claim 2, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
configure, for each interaction of the patient with the medical provider, a temporal version of the digital embodiment, wherein the temporal version is indicative of the electronic health record at the time of the interaction (Sahu: figure 6; ¶ 0089, i.e., Examiner interprets “the user interface 500…corresponding to a selected row of the rotor 540 and indicator 520 of the visual representation 510” as the claimed temporal version of the digital embodiment because the “selected row” can correspond to data from a medical visit or caregiver encounter).
Regarding claim 4, Sahu teaches the computing platform of claim 3, wherein the instructions to render the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
render, via the graphical user interface of the computing device, a plurality of temporal versions of the digital embodiment (Sahu: figure 5, i.e., Examiner interprets the display of a visual representation 510 with one of the plurality of indicators 520-528 and the corresponding segment 541-549 as the rendering of one temporal version of the digital embodiment and thus, the visual representation 510 including a plurality of indicators 520-528 with all of the corresponding segments 541-549 overlaid is the claimed plurality of temporal versions of the digital embodiment; ¶ 0087) arranged in chronological order (Sahu: figure 5, i.e., each entry or record 541-549 is arranged by “Time” as indicated by the “Older data” label on the right; ¶ 0087; ¶ 0088, i.e., “dragging the rotor 540 up exposes more recent medical history and association with indicators 520-528 of the visual representation 510, and pulling the rotor 540 down reveals older medical history and association with the visual representation 510 and its indicators 520-528”), wherein each temporal version of the plurality of temporal versions is associated with the time of the interaction (Sahu: figure 5, i.e., each entry or record 541-549 is associated with a “Time”; ¶ 0033, i.e., “A patient electronic medical record (EMR), electronic health record (EHR), and/or other record include a medical history for a patient and include data with time stamps (or times and dates at which data was collected or entered)”; ¶ 0087).
Regarding claim 6, Sahu teaches the computing platform of claim 1, wherein the instructions comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
detect, via the graphical user interface, a user interaction indicative of a movement associated with the digital embodiment; and 
cause the digital embodiment to perform the indicated movement (Sahu: ¶ 0085, i.e., “Using the interface 500, 700, a user can navigate to a specific file, specific treatment, specific event, etc., to access associated details. Selection can be made via anatomy on the visual representation 510, 710, indicator 520-528, 720-728, rotor 540, 740, to retrieve and view related records, selected image/file, etc. Using the rotor 540, 740, the interface 500, 700 can navigate through a patient's life, playing through the patient's record and associated details based on interaction with the interface 500, 700. As records are traversed via the rotor 540, 740, the visual representation 510, 710 and its indicators 520-528, 720-728 provide a visualization of an anatomical location and/or pattern of anatomical locations for given patient health events over time”).
Regarding claim 7, Sahu teaches the computing platform of claim 1, wherein the computing device is associated with the patient (Sahu: ¶ 0077, i.e., “a user…the patient 210”), and wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
perform the generating based on one or more of a sub-plurality of the plurality of patient features, and a sub-plurality of the plurality of health attributes (Sahu: ¶ 0086, i.e., “Selection of a mode via the selector 530 triggers filtering and display of medical data, events, exams, indicators, etc., associated with that particular viewer mode”); and 
provide the generated digital embodiment to the computing device associated with the patient (Sahu: ¶ 0085, i.e., “The visual representation 510 can be operationally connected to a viewer mode selector 530 such that a selection of a mode via the viewer more selector 530 triggers a change in the visual representation 510”; ¶ 0086, i.e., “Such selection triggers a change in the virtual representation of the patient's anatomy, rotor data, medical data displayed, etc.”).
Regarding claim 8, Sahu teaches the computing platform of claim 1, wherein the computing device is associated with a medical professional with an access to the electronic health record of the patient (Sahu: ¶ 0077, i.e., “a user…healthcare practitioner (e.g., doctor, nurse, technician, administrator, etc.), other provider…inputs data in a system such as a…electronic medical record system (EMR)”), and wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
perform the generating based on a sub-plurality of the plurality of patient features (Sahu: ¶ 0086, i.e., “Selection of a mode via the selector 530 triggers filtering and display of medical data, events, exams, indicators, etc., associated with that particular viewer mode”); and 
provide the generated digital embodiment to the computing device associated with the medical professional (Sahu: ¶ 0085, i.e., “The visual representation 510 can be operationally connected to a viewer mode selector 530 such that a selection of a mode via the viewer more selector 530 triggers a change in the visual representation 510”; ¶ 0086, i.e., “Such selection triggers a change in the virtual representation of the patient's anatomy, rotor data, medical data displayed, etc.”).
Regarding claim 9, Sahu teaches the computing platform of claim 1, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
identify, for a particular health attribute of the plurality of health attributes, a particular location on or around the digital embodiment corresponding to the particular health attribute (Sahu: ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500. For example, each segment 541-549 of the rotor 540 provides one or more symptoms, diagnosis, report, medication, etc., at a particular time and/or duration”); and 
display the information associated with the particular health attribute at the particular location on the digital embodiment (Sahu: figure 5; ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500. For example, each segment 541-549 of the rotor 540 provides one or more symptoms, diagnosis, report, medication, etc., at a particular time and/or duration”).
Regarding claim 10, Sahu teaches the computing platform of claim 1, wherein the information associated with the particular health attribute is located in a hierarchical level of a hierarchical structure of medical information (Sahu: ¶ 0048, i.e., Examiner interprets the “filter or layer of the CNN architecture” as the claimed hierarchical level of a hierarchical structure because it includes the medical data in order of “selectivity and invariance of the data”; ¶ 0055).
Regarding claim 11, Sahu teaches the computing platform of claim 1, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
detect a change in the electronic health record (Sahu: ¶ 0114); and 
update, based on the detected change, the rendering of the digital embodiment (Sahu: ¶ 0115).
Regarding claim 12, Sahu teaches the computing platform of claim 1, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
extract the plurality of patient features from a visual image or a video of the patient (Sahu: ¶ 0049; ¶ 0076, i.e., “The patient digital twin 230 includes…images 320”); and 
configure the digital embodiment based on the extracted features (Sahu: ¶ 0088, i.e., “each indicator 520-528 corresponds to a…image”).
Regarding claim 21, Sahu teaches the computing platform of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
update, in real-time, the rendering of the digital embodiment (Sahu: ¶ 0070).
Regarding claim 25, Sahu teaches a method, comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory (Sahu: figure 1; ¶ 0056): 
retrieving, via the communication interface and from a medical repository, an electronic health record associated with a patient (Sahu: ¶ 0037; ¶ 0076-0077; ¶ 0105, i.e., “data can be provided from a plurality of sources via the communication interface 110”); 
extracting, from the electronic health record (Sahu: ¶ 0038; ¶ 0077, i.e., “Data input to the digital twin 230 is processed by the processor 130 to normalize the information and provide governance and/or management rules, criteria, etc., to the information”; ¶ 0086, i.e., “Selection of a mode via the selector 530 triggers filtering and display of medical data, events, exams, indicators, etc., associated with that particular viewer mode. Such selection triggers a change in the virtual representation of the patient's anatomy, rotor data, medical data displayed, etc. Thus, based on disease type, system, etc., the mode selector 530 can enable an AI model to filter available health data to display, process, enable interaction with, etc., only a subset of the data relating to the condition(s) associated with the mode/filter via the visual representation 510 and its indicators 520-528”; ¶ 0105): 
a plurality of patient features indicative of one or more of a physical feature (Sahu: ¶ 0085, i.e., Examiner interprets the “indicators 520-528 corresponding to patient health data, events, reminders, alerts, etc.” as the claimed patient features because they indicate information relating to a specific part “of the patient's anatomy”) or a mental state associated with the patient, and 
a plurality of health attributes of the patient (Sahu: ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500. For example, each segment 541-549 of the rotor 540 provides one or more symptoms, diagnosis, report, medication, etc., at a particular time and/or duration”); 
configuring an interactive digital embodiment of the patient to: 
display the plurality of patient features (Sahu: figure 5; ¶ 0085, i.e., “visual representation (also referred to as a graphical representation) 510 of the patient's anatomy including one or more indicators 520-528”), and 
display information associated with the plurality of health attributes (Sahu: figure 5; ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500”); 
rendering, via a graphical user interface of a computing device, the interactive digital embodiment of the patient (Sahu: ¶ 0085; ¶ 0108, i.e., “The interface 500, 700 can be displayed for interaction on a computer monitor, smart phone, tablet computer, laptop computer, television, projector, etc.”).
Regarding claim 26, Sahu teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform (Sahu: figure 1; ¶ 0056) to: 
retrieve, via the communication interface and from a medical repository, electronic health record associated with a patient (Sahu: ¶ 0037; ¶ 0076-0077; ¶ 0105, i.e., “data can be provided from a plurality of sources via the communication interface 110”); 
extract, from the electronic health record (Sahu: ¶ 0038; ¶ 0077, i.e., “Data input to the digital twin 230 is processed by the processor 130 to normalize the information and provide governance and/or management rules, criteria, etc., to the information”; ¶ 0086, i.e., “Selection of a mode via the selector 530 triggers filtering and display of medical data, events, exams, indicators, etc., associated with that particular viewer mode. Such selection triggers a change in the virtual representation of the patient's anatomy, rotor data, medical data displayed, etc. Thus, based on disease type, system, etc., the mode selector 530 can enable an AI model to filter available health data to display, process, enable interaction with, etc., only a subset of the data relating to the condition(s) associated with the mode/filter via the visual representation 510 and its indicators 520-528”; ¶ 0105): 
a plurality of patient features indicative of one or more of a physical feature (Sahu: ¶ 0085, i.e., Examiner interprets the “indicators 520-528 corresponding to patient health data, events, reminders, alerts, etc.” as the claimed patient features because they indicate information relating to a specific part “of the patient's anatomy”) or a mental state associated with the patient, and 
a plurality of health attributes of the patient (Sahu: ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500. For example, each segment 541-549 of the rotor 540 provides one or more symptoms, diagnosis, report, medication, etc., at a particular time and/or duration”); 
configure a digital embodiment of the patient to: 
display the plurality of patient features (Sahu: figure 5; ¶ 0085, i.e., “visual representation (also referred to as a graphical representation) 510 of the patient's anatomy including one or more indicators 520-528”), and 
display information associated with the plurality of health attributes (Sahu: figure 5; ¶ 0087, i.e., “Each entry or record 541-549 on the rotor 540 displays different indicators 520-528 and/or associated information with respect to the visual representation 510 of the patient via the user interface 500”); 
render, via a graphical user interface of a computing device, the digital embodiment of the patient.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu") in view of Kim et al. (U.S. Patent App. Pub. No. US 2006/0089543 A1, hereinafter referred to as "Kim").
Regarding claim 5, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Kim teaches, in the same field of endeavor, wherein the digital embodiment is a three-dimensional rendering of the patient (Kim: ¶ 0007).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the three-dimensional rendering of the patient, as taught by Kim, within the system of Sahu, with the motivation of “a cubic effect and a reality sense” (Kim: ¶ 0007) to “induce a user to manage his/her health constantly by maintaining a user's interest due to the avatar image change” (Kim: ¶ 0079).
Regarding claim 13, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Kim teaches, in the same field of endeavor, wherein the instructions to configure the digital embodiment comprise further instructions that, when executed by the at least one processor, cause the computing platform to: 
animate a face of the digital embodiment to display one or more facial expressions (Kim: ¶ 0055).
The obviousness of combining the teachings of Sahu and Kim are discussed in the rejection of claim 5, and incorporated herein.
Regarding claim 14, Sahu and Kim teach the computing platform of claim 13, wherein the instructions to animate the face further comprise instructions that, when executed by the at least one processor, cause the computing platform to: 
identify, for each facial expression, a collection of facial muscles associated with the facial expression (Kim: figure 2, i.e., facial muscle regions 200-260; ¶ 0053, i.e., “parameter representing a facial muscular change rate for a region”; ¶ 0055, i.e., avatar states “normal…weak…under a lot of stress…obese” are “generated using the [respective] avatar parameters”); 
associate, for the collection of facial muscles, a set of rules that mimic the facial expression on the face of the digital embodiment (Kim: ¶ 0053-0055).
The obviousness of combining the teachings of Sahu and Kim are discussed in the rejection of claim 5, and incorporated herein.
Regarding claim 15, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Kim teaches, in the same field of endeavor, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
receive information related to a state of mind for the patient (Kim: ¶ 0041-0043; ¶ 0045); 
associate a facial expression with the state of mind (Kim: ¶ 0052); and 
configure a face of the digital embodiment for the patient to display the associated facial expression (Kim: ¶ 0055; ¶ 0064).
The obviousness of combining the teachings of Sahu and Kim are discussed in the rejection of claim 5, and incorporated herein.
Regarding claim 20, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Kim teaches, in the same field of endeavor, wherein the physical feature comprises one or more of hair color, eye color, eye movement, voice, gait, items of clothing, clothing accessories, and facial expression (Kim: ¶ 0041-0043; ¶ 0047, i.e., “receives information regarding a user's health state from the state analysis unit 110 and extracts avatar parameters”; ¶ 0055, i.e., “FIG. 3A illustrating an avatar generated representing a user's health state being normal, FIG. 3B illustrating an avatar representing a user's weak health state, FIG. 3C illustrating an avatar representing a user being under a lot of stress, and FIG. 3D illustrating an avatar representing a user being in an obese state”). 
The obviousness of combining the teachings of Sahu and Kim are discussed in the rejection of claim 5, and incorporated herein.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu") in view of ADLER et al. (U.S. Patent App. Pub. No. US 2012/0127157 A1, hereinafter referred to as "Adler").
Regarding claim 16, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Adler teaches, in the same field of endeavor, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
associate, with the patient, a wellness score indicative of the patient's well-being (Adler: ¶ 0065, i.e., “a user may input one or more details regarding a certain physiological event on pain sensor interface 820…intensity associated with the physiological event”); 
associate, for the digital embodiment, a body posture with the wellness score (Adler: ¶ 0067, i.e., “the user could click on the 3D avatar's left elbow to cause it to bend to a certain position associated with a pain”); and 
configure the body posture of the digital embodiment for the patient to display the wellness score (Adler: figure 8, i.e., Examiner interprets the display of the avatar in the body posture with the bent elbow as the claimed body posture of the digital embodiment showing the wellness score representatively because the body posture is associated with the wellness score; ¶ 0068, i.e., “the display of 3D avatar 830 may alter in response to the input provide by the user”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the associate, with the patient, a wellness score indicative of the patient's well-being, associate, for the digital embodiment, a body posture with the wellness score, pain sensor configure the body posture of the digital embodiment for the patient to display the wellness score, as taught by Adler, within the system of Sahu, with the motivation of “[customization] to reflect the particular anatomy of the person represented” (Adler: ¶ 0068).
Regarding claim 17, Sahu and Adler teach the computing platform of claim 16, wherein the wellness score is received as an input from the patient (Adler: ¶ 0065, i.e., “a user may input one or more details regarding a certain physiological event on pain sensor interface 820…intensity associated with the physiological event”).
The obviousness of combining the teachings of Sahu and Adler are discussed in the rejection of claim 16, and incorporated herein.
Regarding claim 18, Sahu and Adler teach the computing platform of claim 16, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
associate, with each health attribute of the plurality of health attributes, an attribute score (Adler: ¶ 0132, i.e., “Each symptom may be scored for intensity”), and 
wherein the wellness score is an aggregate of attribute scores (Adler: ¶ 0132, i.e., “Each symptom may be scored for intensity and then algorithmically combined into a composite scale”).
The obviousness of combining the teachings of Sahu and Adler are discussed in the rejection of claim 16, and incorporated herein.
Regarding claim 19, Sahu and Adler teach the computing platform of claim 16, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
determine, for each health attribute of the plurality of health attributes, a temporal trend (Sahu: figure 7, i.e., Examiner interprets the decrease and increase in medical symptoms from “1 yrs” to “6 mo” to “now,” respectively, as the claimed temporal trend for each health attribute; ¶ 0090); 
associate, for the digital embodiment, a body posture with the temporal trend (Adler: ¶ 0067, i.e., Examiner interprets “the 3D avatar's left elbow to...bend to a certain position associated with a pain” as the claimed body posture because it is associated with an increase in medical symptoms); and 
configure the body posture of the digital embodiment for the patient to display the temporal trend (Adler: figure 8, i.e., Examiner interprets the display of the avatar in the body posture with the bent elbow as the claimed body posture of the digital embodiment showing the temporal trend representatively because the body posture is associated with the temporal trend; ¶ 0068, i.e., “the display of 3D avatar 830 may alter in response to the input provide by the user”).
The obviousness of combining the teachings of Sahu and Adler are discussed in the rejection of claim 16, and incorporated herein.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu") in view of Bessette (U.S. Patent App. Pub. No. US 2018/0122517 A1).
Regarding claim 22, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Bessette teaches, in the same field of endeavor, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
associate, with each organ of the patient and based on the electronic health record, a health score indicative of a health of the organ (Bessette: ¶ 0084); 
associate, with each health score, a color scheme (Bessette: ¶ 0012; ¶ 0088; ¶ 0106); 
determine, for each organ of the patient, a region of the digital embodiment associated with the organ (Bessette: figure 3a; ¶ 0106); and 
display, for the region and based on the health score associated with the organ, a color from the color scheme (Bessette: figure 3a; ¶ 0106).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the associate, with each organ of the patient and based on the electronic health record, a health score indicative of a health of the organ, associate, with each health score, a color scheme, determine, for each organ of the patient, a region of the digital embodiment associated with the organ, display, for the region and based on the health score associated with the organ, a color from the color scheme, as taught by Bessette, within the system of Sahu, with the motivation of “improved understanding of: a patient's medical diagnosis, potential risks to the patient's overall health, potential risks to specific organs of the patients, and/or potential changes to the patient's overall and/or organ health” (Bessette: ¶ 0006).
Regarding claim 23, Sahu and Bessette teach the computing platform of claim 22, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
determine, based on health scores associated with organs of the patient, an aggregate health score for the patient (Bessette: ¶ 0077); and 
determine, for the aggregate health score, an aggregate color for the digital embodiment, wherein the aggregate color is a combination of colors associated with the health scores (Bessette: ¶ 0110, i.e., “The overall health risk score bar graph 350 includes display properties determined by the display generation engine 143 that includes a scalar indication of the magnitude of the overall health risk score and shading that also indicates the magnitude. The shading of the overall health risk score bar graph 350 is based on the same scale as the shading of the graphical representations of the organs 371-379”).
The obviousness of combining the teachings of Sahu and Bessette are discussed in the rejection of claim 22, and incorporated herein.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (U.S. Patent App. Pub. No. US 2021/0124465 A1, hereinafter referred to as "Sahu") in view of International Pub. No. WO 2017/160920 A1, hereinafter referred to as "Diaz") and ADLER et al. (U.S. Patent App. Pub. No. US 2012/0127157 A1, hereinafter referred to as "Adler").
Regarding claim 24, Sahu teaches the computing platform of claim 1.
Yet, Sahu does not explicitly teach, but Diaz teaches, in the same field of endeavor, wherein the instructions, when executed by the at least one processor, cause the computing platform to: 
detect, from the electronic health record, presence of a medical implant in the patient (Diaz: ¶ 0024, i.e., “The medical records 111 can be text data on…pacemaker usage…presence of heart stents; use of pain pumps”); 
determine, from the electronic health record, a physical location of the medical implant (Diaz: ¶ 0024, i.e., “The medical records 111 can be text data on…pacemaker usage…presence of heart stents; use of pain pumps”); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the detect, from the electronic health record, presence of a medical implant in the patient, determine, from the electronic health record, a physical location of the medical implant, as taught by Diaz, within the system of Sahu, with the motivation of “conveniently and intuitively store medical information for a particular patient in a manner that is easy for the physician to access and understand” (Diaz: ¶ 0011).
Yet, Sahu and Diaz do not explicitly teach, but Adler teaches, in the same field of endeavor, 
configure the interactive digital embodiment of the patient to display an indication of the medical implant at a location, on the digital embodiment, that corresponds to the physical location (Adler: ¶ 0068, i.e., Examiner interprets the treatment being a medical implant is not functionally related to the interactive digital embodiment of the patient displaying an indication of the treatment at a location, on the digital embodiment, that corresponds to the physical location and does not distinguish the claimed invention from the prior art. Adler teaches “the avatar may alter to show certain treatments (e.g., displaying a cast on the avatar's leg if a cast has been applied to the user),” which in the context of Diaz, a person having ordinary skill in the art would have understood could be the claimed medical implant).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the configure the interactive digital embodiment of the patient to display an indication of the medical implant at a location, on the digital embodiment, that corresponds to the physical location, as taught by Adler, with the system of Sahu and Diaz, with the motivation of “[customization] to reflect the particular anatomy of the person represented” (Adler: ¶ 0068).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WONG et al. (U.S. Patent App. Pub. No. US 2013/0325493 A1) teaches aggregating personal health and medical data of a user to generate a 3-D model of the human body (avatar).
WO2016131936A2 teaches updating a virtual avatar based on a user’s movement and conformance to a health regime.
“Design and development of virtual reality simulation for teaching high-risk low-volume problem-prone office-based medical emergencies” teaches depicting patients as virtual reality avatars for interaction with health professionals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626